DETAILED ACTION
This office action is in response to the application filed on 10/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "when said first full-bridge circuit and said second full-bridge circuit have different output voltages, said control circuit causes said inductor current at a start time of a polarity inversion period to approach said inductor current at an end time of said polarity inversion period, the polarity inversion period being a period in which an output of said first full-bridge circuit and an output of said second full-bridge circuit have reverse polarities" in lines 16-20.  It is unclear how “said inductor current” can be cause to approach itself.  The Examiner will interpret this limitation as “when said first full-bridge circuit and said second full-bridge circuit have different output voltages, said control circuit controls said inductor current”.
	Claims 2-5 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Higaki et al. (US9641089, hereinafter Higaki).
	Regarding Claim 1, Higaki discloses (fig. 1) a first full-bridge circuit (5) including four switching elements (Q4A, Q4B, Q3A, Q3B) that include a capacitor (13) has a serving as a parasitic capacitance or an external parallel-connected capacitor; a second full-bridge circuit (8) including four switching elements (Q2A, Q2B, Q1A, Q1B) that include a capacitor (13) serving as a parasitic capacitance or an external parallel-connected capacitor; a transformer (3) including a first winding (3a) and a second winding (3b), the first winding being connected to said first full-bridge circuit, and the second winding being connected to said second full-bridge circuit and magnetically coupled to said first winding; an inductance component (9, 10, 11) connected in series with said first winding or said second winding; and a control circuit (20) that controls soft switching (col. 5, line 38-46, col. 5, lines 57-67) of each switching element in each of said first full-bridge circuit (21a) and said second full-bridge circuit (21b), wherein an inductor current flowing through an equivalent inductor (I; 3,9, 10, 11) at a time of switching of turning 
	Regarding Claim 2, Higaki discloses (fig. 1) said control circuit adjusts a voltage output period of said first full-bridge circuit in accordance with an input voltage of said first full-bridge circuit (20, via V), and adjusts a voltage output period of said second full-bridge circuit in accordance with an input voltage of said second full-bridge circuit (20, as represented via i).
	Regarding Claim 4, Higaki discloses (fig. 1) wherein said threshold current (0) is set such that energy accumulated in said equivalent inductor becomes greater than or equal to energy accumulated in two of said capacitors (col. 6, line 52 – col. 7 line 4). 

Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to disclose: “...said control circuit adjusts Tt; and 12 to satisfy: (t2 - Tc) Vy = (t1 - tc) VX where tc is the polarity inversion period in which the output of said first full-bridge circuit and the output of said second full-bridge circuit have reverse polarities, t1 is the 
Regarding claim 5, the prior art fails to disclose: “...wherein the following expression is satisfied:
Iref = αVx √(2C/L) where Iref is said threshold current, Vx is the input voltage of said first full-bridge circuit, C is a capacitance of said capacitors, L is an inductance of said equivalent inductor, and α is a correction factor” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11025174, Watanabe; Masao et al. discloses a converter with soft switching function.
US 11095219, Watanabe; Masao et al. discloses a Converter with soft switching function.
US 20160156274, Miura; Mitsuhiro et al. discloses a power conversion apparatus.
US 6937483, Zhu; Lizhi et al. discloses a device and method of commutation control for an isolated boost converter.
US 9641089, Higaki; Yusuke et al. discloses a DC-DC converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838